Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the approximate conical pyramid shape (Claim 1, 11, 19.  As a note, updated drawings dated 10/22/2021 were provided, but still fail to show the approximate conical pyramid.  The drawings dated 10/22/2021 show a triangle as the pyramid with a section denoted as the apex A.  A triangle is not a pyramid.  For clarification, Examiner requests an isometric view of the approximate conical pyramid) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
112 and 114  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-16, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewess (US 20140102112 as referenced in OA dated 2/26/2021), hereafter Jewess ‘112, in view of Zink et al (US 20150360287 as referenced in OA dated 2/26/2021) and Chen (US 20130232980 as referenced in OA dated 7/27/2021).

    PNG
    media_image1.png
    491
    432
    media_image1.png
    Greyscale

Annotated Figure 3 of Zink et al (US 20150360287 as referenced in OA dated 2/26/2021)

Regarding claim 1, Jewess ‘112 discloses an attritable engine (Figure 1; 10.  Paragraph 0002) comprising: 
an engine case (Figure 5; 48 and 135) comprising: 
an outer wall (Figure 1; 48); 
a fuel rail (Figure 5; 135) integral with the outer wall (Paragraph 0039, 0041, 0042), the fuel rail comprising: 
a fuel line (Figure 5; 160) integral with the outer wall (Paragraph 0039, 0041, 0042); 
a fuel ring (The ring forming Figure 6; 181) configured to receive a fuel from the fuel line (Paragraph 0038); and 
(The passage formed by Figure 6; 175) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6; 200, 180, 175) defining the injector passage and integral with the fuel rail and the outer wall (Paragraph 0039, 0041, 0042), wherein the counter distortion webbing extends from the outer wall toward a rotational axis (Figure 2; X) of a central rotor (Figure 2; 24) of the attritable engine such that an apex (The portion of Figure 5; 175 which extends the most radially inward) of the counter distortion webbing extends toward the central rotor; and 
a combustion chamber (Figure 2, 21) configured to receive the fuel from the injector passage; 
wherein the counter distortion webbing is configured to ensure a location of an end (The bottom end of Figure 6; 175) of the injector passage during manufacturing (Functional Language, counter distortion webbing defines the location of the end of the injector passage because the end of the counter distortion webbing is the end of the injector passage, so that locating the distortion webbing by mounting 180 ensures the location of the end of the distortion webbing and the injector passage) which is adjacent to the combustion chamber, the location is defined by a tolerance requirement (The location is part of a functional limitation, so that this is also a functional limitation.  Functional Language, the location is defined by a tolerance requirement of the injector passage because the location is within the combustion chamber and not the compressor or turbine sections of the engine.  Paragraph 0021 and 0042) of the injector passage, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042).
Jewess ‘112 does not disclose wherein the counter distortion webbing is additively manufactured; an injector throat; and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction.
However, Zink teaches a body (Figure 6; 12, 14 and 32), the body comprising 
(The fuel passages in Figure 6; 12, 14, 32.  Paragraph 0012 and 0015)
an injector throat (Annotated Figure 3; labeled throat) configured to receive fuel (Paragraph 0015);
a webbing (Figure 6; 14);
wherein the webbing is additive manufactured (Paragraph 0013), and the body is a single unitized piece (Paragraph 0015 and 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the counter distortion webbing is additively manufactured as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, The modification forms the engine case as a single, additively manufactured component and forms the counter distortion webbing and injector throat within a nest).
Jewess ‘112 in view of Zink does not teach an injector throat; and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction.
However, Chen teaches a gas turbine engine (Figure 1; 10) comprising: 
an engine case (Figure 4; 48 and 60) comprising: 
an outer wall (Figure 4; 48); 
a fuel ring (Figure 3; 64) configured to receive a fuel from a fuel line (The fuel line supplying fuel to Figure 3; 64); and 
an injector throat (The tapered portion of the interior passage of Figure 4; 60. Paragraph 0027) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (Figure 4; 60) defining the injector throat and integral with the outer wall, wherein the counter distortion webbing has an approximate conical pyramid shape (Paragraph 0027.  The tapered end having a reduction of 50% has a conical pyramid shape) and extends from the outer wall in an axial direction and toward a rotational axis of a central rotor (The axial direction of the central axis of Figure 1; 18) of the gas turbine engine such that an apex (Figure 4; 74) of the counter distortion webbing extends toward the central rotor; and 
a combustion chamber (Figure 2; 38) configured to receive the fuel from the injector throat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 in view of Zink to include an injector throat and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction as taught by and suggested by Chen in order to enhance mixing and accelerate injection in to the combustion chamber (Paragraph 0026 and 0027, the modification uses a spiraled, elliptical, and tapered tube like Chen’s as the counter distortion webbing of Jewess ‘112).
Please note that the claimed phrase “additive manufacturing” is a product-by-process limitation that the Examiner has given patentable weight.  Product-by-process limitations, as set forth in MPEP 2113, are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious different, MPEP 2113.  
Regarding claim 2, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 does not disclose wherein the engine case and fuel rail are formed of Inconel 625.
However, Zink teaches the body is formed of Inconel 625 (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the engine case and fuel rail are (Paragraph 0002, This is the same modification as claim 1).
Regarding claim 3, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring is configured to aerate the fuel (Figure 6, 181 allows the air to aerate.  Paragraph 0042).
Regarding claim 4, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring (Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 5, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the engine case has a counter air flow design (Figure 1 shows the engine case having a counter air flow design because the airflow through 42 is to the right while the airflow through 21 is to the left).
Regarding claim 6, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 does not disclose wherein the attritable engine is additively manufactured using a laser powder bed technique.
However, Zink teaches body is additively manufactured using a laser powder bed technique (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the attritable engine (Making a component for the engine through additive manufacturing, makes the engine made through additive manufacturing) is additively manufactured using a laser powder bed (Paragraph 0002, This is the same modification as claim 1).
Regarding claim 9, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses an access port (The port formed between Figure 6; 160 and 200) extending at an acute angle (Figure 5 shows the injector passage, and thus access port, extending at an acute angle.  Paragraph 0039) through outer wall, which is also the acute angle at which the injector passage (In the combined invention of Jewess ‘112 in view of Zink and Chen, the downstream portion of the injector passage, with respect to fuel flow through the injector passage, is a throat. The acute angle of the access port is the same as the injector passage because the access port is a portion of the injector passage) extends from outer wall and is located adjacent to the fuel ring and configured to allow secondary processing of the injector passage (Functional Language, the access port can be used to insert a tool for secondary processing of the injector passage. In the combined invention of Jewess ‘112 in view of Zink and Chen, the downstream portion of the injector passage, with respect to fuel flow through the injector passage, is a throat, so that secondary processing of the injector passage includes secondary processing of the injector throat).
Regarding claim 10, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the secondary processing is selected from the group consisting of drilling, grinding, polishing, or combinations thereof (Functional Language, the access port can be used to insert a tool for secondary processing such as drilling, grinding, polishing, or combinations thereof).
Regarding claim 11, Jewess ‘112 discloses a method of manufacturing an attritable engine (Figure 1; 10.  Paragraph 0002), the method comprising: 
(The geometry of Figure 5; 48 and 135) and fuel rail geometry (The geometry of Figure 5; 135), wherein the engine case comprises: 
an outer wall (Figure 1; 48); 
a fuel rail (Figure 5; 135) integral with the outer wall (Paragraph 0039, 0041, 0042), the fuel rail comprising: 
a fuel line (Figure 5; 160) integral with the outer wall (Paragraph 0039, 0041, 0042); and 
a fuel ring (The ring forming Figure 6; 181) configured to receive a fuel from the fuel line (Paragraph 0038); and 
an injector passage (The passage formed by Figure 6; 175) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (The body of Figure 6; 200, 180, 175) defining the injector passage and integral with the fuel rail and the outer wall, wherein the counter distortion webbing extends from the outer wall toward a rotational axis (Figure 2; X) of a central rotor (Figure 2; 24) of the attritable engine such that an apex (The portion of Figure 5; 175 which extends the most radially inward) of the counter distortion webbing extends toward the central rotor; and 
a combustion chamber (Figure 2; 21) configured to receive the fuel from the injector passage;
wherein the counter distortion webbing is configured to provide locational accuracy of an end of the injector passage (Functional Language, the counter distortion webbing defines locational accuracy of the end of the injector passage because the end of the counter distortion webbing is the end of the injector passage, so that locating the distortion webbing by mounting 180 ensures the location of the end of the distortion webbing and the injector passage) which is adjacent to the combustion chamber, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042)
(The counter distortion webbing defines the location of the end of the injector passage because the end of the counter distortion webbing is the end of the injector passage, so that locating the distortion webbing by mounting 180 ensures the location of the end of the distortion webbing and the injector passage) and the location is defined by a tolerance requirement (The location is defined by a tolerance requirement of the injector passage because the location is within the combustion chamber and not the compressor or turbine sections of the engine.  Paragraph 0021 and 0042) of the injector passage.
Jewess ‘112 does not disclose an injector throat; wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction; using a distortion modelled geometry to define the counter distortion webbing; using the engine case geometry, the fuel rail geometry, and the distortion modelled geometry to determine a tool path for additively manufacturing the engine case; and additively manufacturing the engine case with the counter distortion webbing, using the tool path.
However, Zink teaches a body (Figure 6; 12, 14 and 32) defining a body geometry (The geometry of Figure 6; 12, 14 and 32) and a fuel passage geometry (The geometry of the fuel passages in Figure 6; 12, 14, 32.  Paragraph 0012 and 0015), the body comprising 
fuel passages integral with the body (The fuel passages in Figure 6; 12, 14, 32.  Paragraph 0012 and 0015);
an injector throat (Annotated Figure 3; labeled throat) configured to receive fuel (Paragraph 0015);
a webbing (Figure 6; 14);
using a webbing geometry (The geometry of Figure 6; 14) to define the webbing; and 
(The tool path of the laser, Paragraph 0014 and 0015) for additively manufacturing the body; and 
additively manufacturing the body with the webbing, using the determined tool path (Paragraph 0014 and 0015).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 to use a distortion modelled geometry to define the counter distortion webbing; use the engine case geometry, the fuel rail geometry, and the distortion modelled geometry to determine a tool path for additively manufacturing the engine case; and additively manufacturing the engine case with the counter distortion webbing, using the tool path as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, The modification forms the engine case as a single, additively manufactured component and forms the counter distortion webbing and injector throat within a nest)
As a note, additively manufacturing, as taught by Zink, the counter distortion web of Jewess ‘112 still ensures a location of the end of the injector passage while the engine case is manufactured because the end of the injector passage is still a portion of the counter distortion webbing, so that locating the counter distortion webbing ensures the location of the end of the distortion webbing and the injector passage.
Jewess in view of Zink ‘112 does not disclose an injector throat and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction.
However, Chen teaches a gas turbine engine (Figure 1; 10) comprising: 
an engine case (Figure 4; 48 and 60) comprising: 
an outer wall (Figure 4; 48); 
(Figure 3; 64) configured to receive a fuel from a fuel line (The fuel line supplying fuel to Figure 3; 64); and 
an injector throat (The tapered portion of the interior passage of Figure 4; 60. Paragraph 0027) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (Figure 4; 60) defining the injector throat and integral with the outer wall, wherein the counter distortion webbing has an approximate conical pyramid shape (Paragraph 0027.  The tapered end having a reduction of 50% has a conical pyramid shape) and extends from the outer wall in an axial direction and toward a rotational axis of a central rotor (The axial direction of the central axis of Figure 1; 18) of the gas turbine engine such that an apex (Figure 4; 74) of the counter distortion webbing extends toward the central rotor; and 
a combustion chamber (Figure 2; 38) configured to receive the fuel from the injector throat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 in view of Zink to include an injector throat and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction as taught by and suggested by Chen in order to enhance mixing and accelerate injection in to the combustion chamber (Paragraph 0026 and 0027, the modification uses a spiraled, elliptical, and tapered tube like Chen’s as the counter distortion webbing of Jewess ‘112).
Regarding claim 12, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 does not disclose wherein the engine case and fuel rail are formed of Inconel 625.
However, Zink teaches the body is formed of Inconel 625 (Paragraph 0014).
(Paragraph 0002, This is the same modification as claim 11).
Regarding claim 13, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring (Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 14, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the fuel ring (Figure 6, 181 forms a T-junction) forms a T-junction configured to aerate the fuel (Paragraph 0042).
Regarding claim 15, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses wherein the engine case has a counter air flow design (Figure 1 shows the engine case having a counter air flow design because the airflow through 42 is to the right while the airflow through 21 is to the left)..
Regarding claim 16, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 does not disclose wherein additively manufacturing the engine case comprises a laser powder bed technique.
However, Zink teaches wherein additively manufacturing the body comprises a laser powder bed technique (Paragraph 0014).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein additively manufacturing the engine case comprises a laser powder bed technique as taught by and suggested by Zink in (Paragraph 0002, This is the same modification as claim 11).
Regarding claim 18, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 further discloses an access port (The port formed between Figure 6; 160 and 200) extending at an acute angle (Figure 5 shows the injector passage, and thus access port, extending at an acute angle.  Paragraph 0039) through outer wall, which is also the acute angle at which the injector passage (In the combined invention of Jewess ‘112 in view of Zink and Chen, the downstream portion of the injector passage, with respect to fuel flow through the injector passage, is a throat.  The acute angle of the access port is the same as the injector passage because the access port is a portion of the injector passage) extends from outer wall and is located adjacent to the fuel ring and configured to allow secondary processing of the injector passage (Functional Language, the access port can be used to insert a tool for secondary processing of the injector passage. In the combined invention of Jewess ‘112 in view of Zink and Chen, the downstream portion of the injector passage, with respect to fuel flow through the injector passage, is a throat, so that secondary processing of the injector passage includes secondary processing of the injector throat).
Regarding claim 19, Jewess ‘112 discloses an attritable engine (Figure 1; 10.  Paragraph 0002) comprising: 
an engine case (Figure 5; 48 and 135) comprising: 
an outer wall (Figure 1; 48);
a fuel rail (Figure 5; 135) integral with the outer wall (Paragraph 0039, 0041, 0042), the fuel rail comprising: 
a fuel line (Figure 5; 160) integral with the outer wall (Paragraph 0039, 0041, 0042);
(The ring forming Figure 6; 181) configured to receive a fuel from the fuel line (Paragraph 0038); and 
an injector passage (The passage formed by Figure 6; 175) configured to receive the fuel from the fuel ring;
a counter distortion webbing (The body of Figure 6; 200, 180, 175) defining the injector passage, wherein the counter distortion webbing extends from the outer wall toward a rotational axis (Figure 2; X) of a central rotor (Figure 2; 24) of the attritable engine such that an apex (The portion of Figure 5; 175 which extends the most radially inward) of the counter distortion webbing extends toward the central rotor; and
a combustion chamber (Figure 2, 21) configured to receive the fuel from the injector passage and integral with the fuel rail and the outer wall; and 
an access port (The port formed between Figure 6; 160 and 200) located adjacent to the fuel ring and configured to allow secondary processing of the injector passage (Functional Language, the access port can be used to insert a tool for secondary processing of the injector passage); 
wherein the counter distortion webbing is configured to ensure a location of an end (The bottom end of Figure 6; 175) of the injector passage during manufacturing (Functional Language, counter distortion webbing defines the location of the end of the injector passage because the end of the counter distortion webbing is the end of the injector passage, so that locating the distortion webbing by mounting 180 ensures the location of the end of the distortion webbing and the injector passage) which is adjacent to the combustion chamber, the location is defined by a tolerance requirement (The location is part of a functional limitation, so that this is also a functional limitation.  Functional Language, the location is defined by a tolerance requirement of the injector passage because the location is within the combustion chamber and not the compressor or turbine sections of the engine.  Paragraph 0021 and 0042) of the injector passage, and the engine case is a single unitized piece (Paragraph 0039, 0041, 0042).
Jewess ‘112 does not disclose wherein the counter distortion webbing is additively manufactured; an injector throat; and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction.
However, Zink teaches a body (Figure 6; 12, 14 and 32), the body comprising 
fuel passages integral with the body (The fuel passages in Figure 6; 12, 14, 32.  Paragraph 0012 and 0015)
an injector throat (Annotated Figure 3; labeled throat) configured to receive fuel (Paragraph 0015);
a webbing (Figure 6; 14);
wherein the webbing is additive manufactured (Paragraph 0013), and the body is a single unitized piece (Paragraph 0015 and 0016).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 wherein the counter distortion webbing is additively manufactured as taught by and suggested by Zink in order to eliminate weak junctures (Paragraph 0002, The modification forms the engine case as a single, additively manufactured component and forms the counter distortion webbing and injector throat within a nest).
Jewess ‘112 in view of Zink does not teach an injector throat; and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction.
However, Chen teaches a gas turbine engine (Figure 1; 10) comprising: 
an engine case (Figure 4; 48 and 60) comprising: 
an outer wall (Figure 4; 48); 
(Figure 3; 64) configured to receive a fuel from a fuel line (The fuel line supplying fuel to Figure 3; 64); and 
an injector throat (The tapered portion of the interior passage of Figure 4; 60. Paragraph 0027) configured to receive the fuel from the fuel ring; 
a counter distortion webbing (Figure 4; 60) defining the injector throat and integral with the outer wall, wherein the counter distortion webbing has an approximate conical pyramid shape (Paragraph 0027.  The tapered end having a reduction of 50% has a conical pyramid shape) and extends from the outer wall in an axial direction and toward a rotational axis of a central rotor (The axial direction of the central axis of Figure 1; 18) of the gas turbine engine such that an apex (Figure 4; 74) of the counter distortion webbing extends toward the central rotor; and 
a combustion chamber (Figure 2; 38) configured to receive the fuel from the injector throat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 in view of Zink to include an injector throat and wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction as taught by and suggested by Chen in order to enhance mixing and accelerate injection in to the combustion chamber (Paragraph 0026 and 0027, the modification uses a spiraled, elliptical, and tapered tube like Chen’s as the counter distortion webbing of Jewess ‘112).
Please note that the claimed phrase “additive manufacturing” is a product-by-process limitation that the Examiner has given patentable weight.  Product-by-process limitations, as set forth in MPEP 2113, are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious different, MPEP 2113.  

Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jewess ‘112 in view of Zink and Chen as applied to claim 1, 11, above, and further in view of Jewess (US 20090214331 as referenced in OA dated 2/26/2021), hereafter Jewess ‘331
Regarding claim 7, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 in view of Zink and Chen does not teach wherein the attritable engine is from 8 in. to 36 in. in length, inclusive.
However, Jewess ‘331 teaches wherein an attritable engine (Figure 1, 10.  This engine has a limited-life) is from 8 in. to 36 in. in length, inclusive (Paragraph 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 in view of Zink and Chen wherein the attritable engine is from 8 in. to 36 in. in length, inclusive as taught by and suggested by Jewess ‘331 in order to use the gas turbine engine in a reusable and/or single-use small-scale system (Paragraph 0010, The modification makes the length of the engine 12-13 inches).
Regarding claim 17, Jewess ‘112 in view of Zink and Chen teaches the invention as claimed.
Jewess ‘112 in view of Zink and Chen does not teach wherein the attritable engine is from 8 in. to 36 in. in length, inclusive.
However, Jewess ‘331 teaches wherein an attritable engine (Figure 1, 10.  This engine has a limited-life) is from 8 in. to 36 in. in length, inclusive (Paragraph 0010).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Jewess ‘112 in view of Zink and Chen wherein the attritable engine is from 8 in. to 36 in. in length, inclusive as taught by and suggested by Jewess ‘331 in order to use the gas turbine engine in a reusable and/or single-use small-scale system (Paragraph 0010, The modification makes the length of the engine 12-13 inches).
Examiner Note
	Examiner requests an interview to expedite prosecution.

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the drawings dated 10/22/2021 overcome the drawing objections stated in OA dated 7/27/2021.  Examiner respectfully disagrees.  The drawings dated 10/22/2021 show a triangle as the conical pyramid with a section denoted as the apex A.  A triangle is not a conical pyramid.  For clarification, Examiner requests an isometric view of the approximate conical pyramid.
Applicant asserts that Jewess ‘112 does disclose, teach, or suggest a single unitized piece.  Examiner respectfully disagrees.  Jewess ‘112 in Paragraph 0039, 0041, 0042 state that the components are welded together, so that these component form a single unitized piece.  Applicant further asserts that Jewess ‘112 does not teach or suggest a monolithic case structure.  A monolithic case structure is not claimed.  The claims recite a single unitized piece which Jewess ‘112 discloses, teaches, or suggests.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that Zink does not teach a counter distortion webbing which ensure the location of the end of the injector during the additive manufacturing and that Chen does not teach a counter distortion webbing having a conical pyramid shape that is additively manufactured.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the prior art of record does teach or suggest “an injector throat configured to receive the fuel from the fuel ring [and] a counter distortion webbing defining the injector throat and integral with the fuel rail and the outer wall, wherein the counter distortion webbing has an approximate conical pyramid shape and extends from the outer wall in an axial direction and toward a rotational axis of a central rotor of the attritable engine such that an apex of the counter distortion webbing extends toward the central rotor.” Examiner respectfully disagrees.  As stated in this OA, the prior art of record does teach or suggest the claim limitations above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jones (US 20170008086 as referenced in OA dated 7/27/2021) states in Paragraph 0004 that additive manufacturing is known for use in defining complex geometries to high tolerances.
Cai et al (US 20140216043 as referenced in OA dated 7/27/2021) states in Paragraph 0014 that additive manufacturing can be used for complex geometries and/or tightly-controlled tolerances.
Ozem et al (US 20170298829 as referenced in OA dated 10/9/2020) teaches a fuel port having an access port for secondary processing in Paragraph 0022.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/EDWIN KANG/Examiner, Art Unit 3741